Citation Nr: 1545343	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which in pertinent part, granted service connection for bilateral hearing loss, rated at 0 percent, effective June 28, 2007.  

In a May 2014 decision, the Board denied the Veteran's claims for a compensable scheduler rating, and in so-doing also denied referring the claims to the VA's Director of Compensation for consideration for assignment of an extraschedular rating for his service-connected bilateral hearing loss disability.  The Veteran appealed the Board's determination to the United States Court of Veterans Claims (Court).  In June 2015, the Court issued a Memorandum Decision which affirmed the Board's May 2014 denial of a compensable scheduler rating for bilateral hearing loss, but remanded the portion of the decision which denied referral for extraschedular consideration of his bilateral hearing loss.  The claim has now returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Generally, evaluation of a disability under the schedular diagnostic codes is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 425 (2009).  For exceptional cases, assignment of an extraschedular rating may be appropriate under 38 C.F.R. § 3.321(b).  A "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If the RO or the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id. at 115-16.  

In a July 2015 Memorandum Decision, the Court noted that the March 2014 decision did not provide adequate reasons or bases for finding that the Veteran has not presented evidence warranting a referral for extraschedular consideration.  Here, the Veteran has difficulty following instructions and poor social interactions due to his bilateral hearing loss disability which have not been adequately discussed as contemplated by the hearing loss rating schedule.  Second, the Veteran also pointed out a period that he did not have a hearing aid or a functional hearing aid that should also be considered for extraschedular referral analysis.  

The Memorandum Decision found that, considering the above evidence, which included a description of the functional effects as to the Veteran's hearing loss disability, the Board did not sufficiently explain how the schedular rating criteria adequately addressed his symptomatology as it affected his particular work environment, such that referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) was not warranted.  In light of the memorandum decision, the case will be referred for extraschedular consideration since the Board cannot make a determination regarding an extraschedular rating in the first instance.




Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and effects of his hearing loss disability should be considered.

2.  Readjudicate the issue of entitlement to a compensable rating on an extraschedular basis for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

